         Case 1:20-cr-00972-WJ Document 28 Filed 03/16/20 Page 1 of 2

                                                                              '**arf,*?f#*,**,
                            IN THE UNITED STATES DISTRICT COURT
                                                                                         I[4AR   I 6 Z0Zo
                                                                                MITCHETL
                              FOR TI{E DISTRICT OF NEW MEXICO                                     R. ELFERS


UNITED STATES OF AMERICA,

               Plaintiff,                                   cRTMTNALNC         aO -q1L\,\{
         vs.                                                Count l: 18 U.S.C. $$ I153 and
                                                            I I I 2(a): Voluntary Manslaughter;
TRTJDY MARTINEZ,
                                                            Count 2: 18 U.S.C. $ 92a(c)(l)(A)(iii):
               Defendant.                                   Using and Carrying, a Firearm During and
                                                            in Relation to a Crime of Violence,
                                                            and Possessing a Firearm in Furtherance of
                                                            Such Crime; Discharging Said Firearm.



                                           INFORMATION

The United States Attorney charges:

                                                 Count I

       On or about April26,2019,      tl   Indian Country, in McKinley County, in the District of

New Mexico, the defendant, TRIJDY MARTINEZ, ur Indian, upon sudden qua:rel and

therefore without malice, unlawfully killed Jane Doe.

       In violation of l8 U.S.C. $$ I153 and 1112(a).

                                                Count 2

       On or about   Apil26,20l9, in Indian Country, in McKinley County, in the District of

New Mexico, the defendant, TRIJDY MARTINEZ, knowinglyused, and carried a firearm,

during and in relation to a crime of violence for which the defendant may be prosecuted in a

court of the United States, specifically, voluntary manslaughter as charged in Count     I of this

information, and in furtherance of such crime, and the firearm was discharged.

       In violation of 18 U.S.C. g 92a(c)(l)(Axiii).
        Case 1:20-cr-00972-WJ Document 28 Filed 03/16/20 Page 2 of 2




                             F'ORT'EITURE ALLEGATIONS

      Upon conviction of the offense alleged in this Inforrnation, the defendant, TRUDY

MARTINEZ, shall forfeit to the United   States pursuant   to   18 U.S.C. $ 924(d) and 28 U.S.C. $

2a6l@) any interest she may have in an AR-15 Bushmaster Model BK5037442            ifle with the
serial number )OVII5-E25 and twenty (20) rounds of 5.56mm Winchester brand ammunition.




                                                   JOHN
                                                   UDi



                                                                  J



                                                   Albuquerque, NM 87 103-0607
                                                   (s0s) 346-7274
